Based on the foregoing analysis and all the files, records and proceedings herein, IT IS HEREBY ORDERED :
1. Defendants' motion to dismiss, (Dkt. 70), is GRANTED with respect to Count Eight of the Amended Complaint, which is DISMISSED WITHOUT PREJUDICE , and DENIED in all other respects, as outlined herein.
2. Plaintiffs' motion for an order to show cause for civil contempt, (Dkt. 88), is DENIED .
3. Within 14 days after the date of this Order, Plaintiffs must verify in writing that the bond issued on May 4, 2017 secures the preliminary injunction order or post a new bond in the amount of $1 million to secure the preliminary injunction order.